Citation Nr: 1645818	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  09-10 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs compensation, for the appellant and her two children, for the Veteran's period of incarceration from December [redacted], 2006 to August [redacted], 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.  The appellant filed the claim on appeal as the Veteran's spouse, on behalf of herself and her two children.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In December 2012, the Board remanded the issue on appeal for additional development.  The Board also referred to the AOJ an apportionment claim for a different period of incarceration (i.e., between December 2005 and August 2006).  In an April 2016 decision, the AOJ granted the referred apportionment claim.  In an April 2016 Supplemental Statement of the Case (SSOC), however, the AOJ continued its denial of the appealed apportionment claim, regarding the period of incarceration between December 2006 and August 2007.  

The record in this matter consists entirely of electronic claims files and has been reviewed.  No new and relevant evidence has been added to the record since the April 2016 SSOC.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

In the December 2012 remand, the Board directed the AOJ to provide the Veteran and the appellant additional notification with regard to the appellant's claim.  The Board also directed that the claim then be readjudicated.  Based on another review of this case, the Board finds another remand of this issue warranted.

Background:

The Veteran was incarcerated from December [redacted], 2006 to August [redacted], 2007.  During that time, VA rated the Veteran as 70 percent disabled due to service-connected disability.  He received full compensation during this period of incarceration.  In an October 2008 letter, VA notified the Veteran that, beginning in January 2009, it would recoup the overpayment of benefits during this period of incarceration.  

38 C.F.R. § 3.665 controls the compensation of incarcerated beneficiaries of VA benefits.  It provides that any person incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony will not receive compensation in excess of specified amounts.  See 38 C.F.R. § 3.665(a).  When a veteran is incarcerated for a period in excess of 60 days for conviction of a felony, his compensation must be reduced, "for the period beginning on the sixty-first day of such incarceration."  38 U.S.C.A. § 5313(a)(1); see also 38 C.F.R. § 3.665(a).  If a veteran is rated 20 percent disabled or more, then the veteran will receive compensation payable under 38 U.S.C.A. § 1114(a), or the equivalent of a 10 percent rating.  See 38 C.F.R. § 3.665(d)(1).  If the veteran is rated at less than 20 percent, then the veteran will receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  See 38 C.F.R. § 3.665(d)(2).  

All or part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's spouse, child or children and dependent parents on the basis of individual need.  38 C.F.R. § 3.665(e).  In determining individual need, consideration is given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  Id.

VA is required to inform the person whose benefits are subject to this reduction "of the rights of the person's dependents to an apportionment while the person is incarcerated, and the conditions under which payments to the person may be resumed upon release from incarceration."  38 C.F.R. § 3.665(a).  The term "release from incarceration" includes participation in a work release or halfway house program, parole, and completion of sentence.  38 C.F.R. § 3.665(b).

In this appeal, the appellant seeks apportionment of that amount of compensation recouped by VA in October 2008 for the period of incarceration from December [redacted], 2006 to August [redacted], 2007.

Reasons for Remand:

Another remand of this issue is warranted for the following reasons:
	
First, it is not clear in the record that the Veteran has been provided with proper notification.  In the February 2016 letter to the Veteran, sent pursuant to the December 2012 remand directives, the most recent address of record is not used.  The most recent address of record is noted in a VA Form 20-572 (change of address form) submitted in May 2012.  The AOJ used this address in letters to the Veteran as recently as December 2015.  It is not clear in the record that the Veteran submitted to VA a new address since the May 2012 VA Form 20-572.  As such, notification should be provided to the Veteran at the newest address of record.  

Second, it is not clear in the record that the appellant has been provided with proper notification.  In the February 2016 letter to the appellant, sent pursuant to the December 2012 remand directives, an address different from the Veteran's is used.  The most recent evidence of record indicates that the Veteran and appellant are still married, and presumably living together.  The most recent evidence confirming their marital status is found on a VA Form 21-0538 received in October 2011.  This indicates that the most recent address submitted by the appellant on her March 2009 VA Form I-9,is not her current address, and that she shares a current address with the Veteran.  That address is found on the May 2012 VA Form 20-572 noting a home address in a different state.  The record now indicates that the appellant left the state in which she resided at the time of her March 2009 substantive appeal.  As such, notification should be provided to the appellant at the Veteran's newest address of record as noted in the May 2012 VA Form 20-572.   

Third, it is not clear that the AOJ relied on the proper rationale in denying the appellant's claim.  In the February 2008 rating decision and February 2009 SOC, the AOJ reasoned that the apportionment claim could not be granted because the Veteran received full compensation throughout the December 2006 to August 2007 period of incarceration.  The AOJ stated that the appellant had full access to the full compensation during that period.  But as noted earlier, VA did eventually recoup the overpayment in October 2008, following the Veteran's August 2007 release from prison.  The central matter in this apportionment claim is whether the compensation benefits were recouped by the government, not when they were recouped.  As the compensation benefits were eventually recouped for the incarceration between December 2006 and August 2007, apportionment remains an available remedy to the appellant if the requisite criteria are met.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.655.  Indeed, in its April 2016 decision regarding apportionment for the period of incarceration between  December 2005 and August 2006, the AOJ granted the claim even though the compensation benefits were fully paid during the period of incarceration, and were not recouped until after the Veteran's August 2006 release from that particular prison term.  

Accordingly, the case is REMANDED for the following action:

1.  To ensure that all contested claims procedures have been followed, the Veteran should be provided with notice of the content of the appellant's March 2009 Substantive Appeal.  The Veteran and his representative should be provided the appropriate period of time to respond thereto.

2.  The appellant and the Veteran should be provided notice as to what is required to substantiate a claim for an apportionment for a spouse and children during a period of the Veteran's incarceration, and the respective roles of VA, the appellant, and the Veteran, in providing and obtaining evidence relevant to the claim. 

3.  The Veteran should be provided notice as to the rights of his spouse and children to an apportionment of his compensation benefits during the period for which he was incarcerated and his VA compensation benefits payable to him were reduced to the 10 percent level from February [redacted], 2007, 61 days after commencement of the incarceration, to August [redacted], 2007.
 
4.  The appellant should be specifically advised that whether such an apportionment to a spouse and dependents during a period of incarceration is warranted is made on the basis of individual need, and that in determining individual need, consideration is given to such factors as the apportionee claimant's 

income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs of the apportionee claimants.

5.  The RO should send the appellant, with a cover letter, VA Financial Status Report forms, and the appellant should be instructed to complete these forms in full and to return them to the RO. The appellant should be afforded a reasonable amount of time to return the completed forms, but should be advised that failure to complete and to return the forms in a timely fashion may result in an adverse determination.

6.  After the RO completes this development, as well as any other development it deems appropriate, it should readjudicate the appellant's claim on the basis of all the evidence of record.  If appropriate, the appellant and the Veteran should be furnished with a SSOC.  All contested claims procedures should be addressed.  Thereafter, return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




